   Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 1 of 7 PAGEID #: 159



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TAPESTRY, INC., et al.,

                      Plaintiffs,
       v.                                           Civil Action 2:18-cv-1724
                                                    Magistrate Judge Kimberly A. Jolson

AL-REEM, INC., et al.,

                      Defendants.

                                    OPINION AND ORDER

       This matter, in which the parties have consented to the jurisdiction of the Magistrate

Judge pursuant to 28 U.S.C. § 636(c), (see Doc. 23), is before the Court on Plaintiffs’ Motion for

Sanctions (Doc. 41) and Motion for Sanctions and for Default Judgment (Doc. 48). Also before

the Court is counsel for Defendants’ Motion to Withdraw (Doc. 45). For the reasons that follow,

the Motions are GRANTED.

       I.      BACKGROUND

       This is a trademark and copyright infringement lawsuit.          (See generally Doc. 1).

Plaintiffs allege that Defendants “are engaged in designing, manufacturing, advertising,

promoting, distributing, selling, and/or offering for sale products bearing logos and source-

identifying indicia and design elements that are studied imitations of the Coach Trademarks …

Defendants’ specific conduct includes, among other things: marketing, displaying, selling

counterfeit Coach handbags and accessories.” (Id., ¶ 34).

       Plaintiffs filed their first Motion to Compel (Doc. 28) on January 13, 2020. They sought

to compel Defendants’ Rule 26(a) disclosures and responses to their written discovery requests.

(See generally id.). The Court held a status conference with the parties shortly thereafter and

directed Defendants to continue to work to produce the requested information. (See Doc. 29).
    Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 2 of 7 PAGEID #: 160




The Court further ordered the parties to file a joint status report regarding the parties’ progress in

discovery. (See id.).

       On January 22, 2020, the parties filed their Joint Status Report in which they represented

that Defendants had agreed to produce the requested information in a timely fashion. (See Doc.

30). Relying on that representation, the Court denied as moot Plaintiff’s first Motion to Compel.

(See Doc. 33).

       Several months later, Plaintiffs filed their Second Motion to Compel (Doc. 34). They

asserted that Defendants failed to produce responses to their written discovery requests despite

Defendants’ prior representations and their good faith efforts to communicate with Defendants.

(See id. at 3–4). The Court granted that motion:

       The record in this case demonstrates that Defendants’ responses to Plaintiffs’
       interrogatories and requests for production of documents are long overdue.
       Plaintiffs served their discovery requests on September 20, 2019, (see Doc. 26),
       and Defendants’ responses were due 30 days later, Fed. R. Civ. P. 33(b)(2); Fed.
       R. Civ. P. 34(b)(2)(A). After failing to meet their initial response deadline,
       Defendants represented that they would serve responses to those discovery
       requests approximately three months ago. (See Doc. 30). Defendants failed to do
       so. (See Doc. 34). Defendants are, therefore, ORDERED to produce their
       responses to Plaintiffs’ discovery requests on or before May 14, 2020.

(Doc. 36 at 2–3). Further, the Court ordered Defendants to pay Plaintiffs’ reasonable fees and

expenses incurred in filing the Second Motion to Compel. (See Doc. 39).

       Defense counsel subsequently filed a Motion to Withdraw, representing that she had been

unable to contact Defendants and that she had been unable “to compile information and

documents necessary to prepare any defense” in this case. (Doc. 37). The Court denied the

Motion without prejudice and directed defense counsel to file a revised motion that complied

with the Local Rules. (See Doc. 38).

       Subsequently, Plaintiffs filed their first Motion for Sanctions requesting that the Court



                                                   2
   Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 3 of 7 PAGEID #: 161




enter default judgment against Defendants based on their failure to comply with the Court’s

earlier Orders directing them to participate in discovery. (See generally Docs. 41). The deadline

for a response to the Motion passed with no response from Defendants. As a result, the Court

issued a Show Cause Order that ordered Defendants to file a response explaining why Plaintiffs’

Motion should not be granted. (See Doc. 44). The deadline for Defendants’ response to the

Show Cause Order has passed, and Defendants did not file any response.

       Instead, counsel for Defendants filed a Motion to Withdraw based on her inability to

communicate with Defendants. (See Doc. 45). The Court granted Defendants seven days in

which to file a response to counsel’s Motion and informed them that, if they did not respond, the

Court would “grant the Motion to Withdraw, grant Plaintiffs’ Motion for Sanctions, and enter

default judgment against Defendants.” (Doc. 47 at 2). The deadline for Defendants to respond

has passed, and they did not file one. Based on Defendants’ failure to respond, Plaintiffs filed

their second Motion for Sanctions (Doc. 48), reiterating their request that the Court enter default

judgment. The Motions are, therefore, ripe for resolution.

       II.     DISCUSSION

       Plaintiffs request the Court enter default judgment in their favor and to award them

attorneys’ fees in connection with their Motions. The Court addresses each request in turn.

               A. Default Judgment

       “Rule 37 of the Federal Rules of Civil Procedure governs sanctions for one’s failure to

make or cooperate in discovery. The purpose of imposing sanctions is to assure both future

compliance with the discovery rules and to punish past discovery failures, as well as to

compensate a party for expenses incurred due to another party’s failure to properly allow

discovery.” Jackson v. Nissan Motor Corp., No. 88-6132, 1989 WL 128639, at *3 (6th Cir. Oct.



                                                3
    Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 4 of 7 PAGEID #: 162




30, 1989) (quotations and citation omitted). The Court may consider both punishment and

deterrence in fashioning an appropriate sanction under Rule 37. Laukus v. Rio Brands, Inc., 292

F.R.D. 485, 500 (N.D. Ohio 2013) (citing Bratka v. Anheuser–Busch Co., 164 F.R.D. 448, 459

(S.D. Ohio 1995)).

       The most severe sanction for discovery violations is a default judgment. Grange Mut.

Cas. Co. v. Mack, 270 F. App’x 372, 376 (6th Cir. 2008). In determining whether default

judgment is an appropriate sanction, the Court considers four factors: (1) whether the disobedient

party acted in willful bad faith; (2) whether the opposing party suffered prejudice; (3) whether

the court warned the disobedient party that failure to cooperate could result in a default

judgment; and (4) whether less drastic sanctions were imposed or considered. Id.; see also

Vogerl v. Elliott, No. 09-713-MRB-JGW, 2010 WL 4683950, at *2 (S.D. Ohio Sept. 9, 2010)

(listing the four factors). Here, all four factors weigh in favor of the entry of default judgment.

       The Court first considers whether the failure to cooperate in discovery was the result of

willfulness, bad faith, or fault. United States v. Allen, No. 2:12-cv-1034, 2014 WL 3530850, at

*4 (S.D. Ohio July 15, 2014). If a party refuses to comply with discovery repeatedly, such

conduct is indicative of “willfulness, bad faith, or fault.” Bank One of Cleveland, N.A. v. Abbe,

916 F.2d, 1067, 1079 (6th Cir. 1990); see also Allstate Ins. Co. v. Awan & Assoc. P.C., No. 11-

11988, 2013 WL 1340142, at *5 (E.D. Mich. Apr. 3, 2013) (“As the Sixth Circuit has explained,

repeated noncompliance with court-sanctioned discovery requests suggests willfulness, bad faith,

or fault.”).   Despite Plaintiffs’ and the Court’s numerous attempts to communicate with

Defendants and to get them to participate in discovery, they have failed to do so. (See, e.g.,

Docs. 29, 34, 36, 41, 44, 47). Further, counsel for Defendants has indicated that she has not




                                                  4
    Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 5 of 7 PAGEID #: 163




heard from her clients since September 2019. (Doc. 45-1, ¶ 6). Defendants’ repeated refusal to

participate in discovery is, in the Court’s view, clearly indicative of willfulness and bad faith.

       The second factor is satisfied if the failure to provide discovery deprives the opposing

party of information critical to their case and they are forced to expend significant time and

resources addressing the discovery abuses. Grange, 270 F. App’x at 376; see also Vogerl, No.

09-713-MRB-JGW, 2010 WL 4683950, at *3 (“Plaintiff has been severely prejudiced by her

inability to conduct discovery in this case, and has wasted significant time and money first

attempting to gain defendant’s voluntary cooperation, and subsequently seeking defendant’s

forced cooperation through this court. Plaintiff cannot be expected to do more.”). Again, there

is no question that Defendants have failed to provide any meaningful responses to Plaintiffs’

discovery requests, despite Plaintiffs expending significant time and resources attempting to get

Defendants to respond. And absent that discovery, Plaintiffs are unable to prosecute their case.

       The third factor is satisfied if the court warned the disobedient party that failure to

cooperate could result in a default judgment. Grange, 270 F. App’x at 376; see also Vogerl,

2010 WL 4683950, at *2. For example, the disobedient party may be warned by the filing of a

motion, see Allstate Ins. Co., 2013 WL 1340142, at *5 (“after plaintiffs filed this motion,

defendants were well-aware that a default judgment could be entered against them”), or at a

hearing, Grange, 270 F. App’x at 377. Here, Plaintiffs filed a motion for sanctions requesting

the entry of default judgment, (Doc. 41), and the Court issued multiple orders warning

Defendants of a potential entry of default judgment if they did not participate in the litigation of

this case, (see Docs. 44, 47). This factor also weighs in favor of granting Plaintiffs’ Motion for

Sanctions.




                                                  5
   Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 6 of 7 PAGEID #: 164




       Finally, the Court considers whether sanctions less drastic than default judgment would

be appropriate in light of the conduct. Grange, 270 F. App’x at 376; Vogerl, 2010 WL 4683950,

at *2. Although the Court must consider less drastic sanctions, “there is no legal requirement for

a district judge to issue lesser sanctions before entering a default judgment.” Grange, 270 F.

App’x at 377 (emphasis added); see also Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th

Cir. 1997) (“[T]he district court’s consideration or imposition of lesser sanctions is a factor in

our review, not a sine qua non for affirmance.”). Here, the Court has considered less drastic

sanctions than the entry of default judgment. But nothing in the record suggests that lesser

sanctions are appropriate; Defendants have not communicated with their counsel since

September 2019 and have refused to participate in discovery since that time. Any sanctions less

than default judgment would be futile.

       In sum, Defendants have acted willfully and in bad faith despite repeated warnings of the

potential entry of default judgment, and Plaintiffs have suffered clear prejudice because of

Defendants’ actions. Because lesser sanctions would be futile, the entry of default judgment is

appropriate here.

               B. Attorneys’ Fees and Costs

       Rule 37(b) of the Federal Rules of Civil Procedure provides for sanctions when a party

fails to comply with a discovery order. Laukus, 292 F.R.D. at 500. Regardless of what sanction

is imposed, “the court must order the disobedient party, the attorney advising that party, or both

to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless the failure

was substantially justified or circumstances make an award of expenses unjust.” Fed. R. Civ. P.

37(b)(2). Because this Court has determined that Defendants acted in bad faith, they are required

to pay Plaintiffs’ reasonable expenses, including attorney’s fees, associated with the Motion for



                                                 6
   Case: 2:18-cv-01724-KAJ Doc #: 49 Filed: 09/11/20 Page: 7 of 7 PAGEID #: 165




Sanctions. See Jackson, 1989 WL 128639, at *3 (citation omitted) (noting that sanctions are “to

compensate a party for expenses incurred due to another party’s failure to properly allow

discovery”).

       III.    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motions for Sanctions (Docs. 41, 48) and counsel

for Defendants’ Motion to Withdraw (Doc. 45) are GRANTED. Default judgment on liability

shall be entered as to all Defendants. Plaintiffs are ORDERED to file a motion for summary

judgment as to damages within twenty-one (21) days of this Opinion and Order being issued.

The Court will address Plaintiffs’ request for injunctive relief as part of that motion. Finally, the

Clerk is directed to terminate Alicia R. Coleman as Defendants’ counsel of record.

       IT IS SO ORDERED.


Date: September 11, 2020                              /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 7
